Citation Nr: 0600544	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  04-29 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio




THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for the cause of the 
veteran's death.  




REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who died in September 1985, served on active 
duty from February 1967 to March 1969.  The appellant is his 
surviving spouse.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 2003 rating decision by the RO.  

In September 2005, the appellant had a hearing at the RO 
before the undersigned Veterans Law Judge.  

The now reopened claim of service connection for the cause of 
the veteran's death is addressed in the REMAND portion of 
this document and is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The appellant's claim of service connection for the cause 
of the veteran's death was last denied in an unappealed May 
2001 rating decision by the RO.  

2.  The evidence received since the May 2001 rating decision 
is new and bears directly and substantially on the question 
of the cause of the veteran's death.  


CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim of service connection for cause of the veteran's death.  
38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.159 (2005); 38 C.F.R. § 3.156 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA provisions have since been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126.  

This change in the law is applicable to all claims filed on 
or after the date of enactment, or filed before the date of 
enactment and not yet final as of that date.  

The Board has considered the VCAA provisions with regard to 
the matter on appeal but finds that, given the favorable 
action taken below, no further analysis of the development of 
this claim is necessary at the present time.  

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. § 7105.  

Under 38 U.S.C.A. § 5108, however, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary of the VA shall 
reopen the claim and review the former disposition of the 
claim."  

Under 38 C.F.R. § 3.156(a) (2000), "new and material 
evidence" means evidence not previously submitted to VA 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  See 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

The Board also notes that an amended version of 38 C.F.R. § 
3.156(a) is effective only for claims filed on or after 
August 29, 2001.  As the veteran's current claim was received 
by the RO after that date, this revision does apply in the 
present case.  66 Fed. Reg. 45620-45630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.156(a)).  

Given the favorable action taken hereinbelow, the Board finds 
that further discussion of VCAA is not required at this time.  

The question for the Board is whether new and material 
evidence has been submitted since the unappealed and final 
May 2001 rating decision.  

Such evidence includes a copy of the report of a 
September 1985 biopsy; the report of the veteran's autopsy; 
the transcripts of the appellant's hearings held before a 
local hearing officer at the RO in May 2003 and March 2004; 
and the transcript of the hearing held before the undersigned 
Veterans Law Judge in September 2005.  

At her hearing in September 2005, the veteran testified that 
in the early 1970's shortly after service, the veteran was 
treated for lung cancer, manifested, in part, by a hard black 
knot in the center of his chest.  

Such evidence bears directly and substantially on the 
question of whether the veteran died as the result of disease 
or injury that was incurred in service.  

Overall, new evidence added to the claims file since the RO's 
May 2001 rating action is so significant that it must be 
considered in order to fairly decide the merits of the claim.  

As new and material evidence has been submitted, the 
appellant's claim of service connection for the cause of the 
veteran's death is reopened.  


ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for the cause of the veteran's 
death, the appeal to this extent is allowed subject to 
further action as discussed hereinbelow.  


REMAND

Although the appellant has testified that veteran was treated 
for lung cancer shortly after service, the records of that 
treatment have not been associated with the claims folder.  

Accordingly, the Board finds that additional development of 
the record is required prior to further appellate 
consideration.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the appellant in order to 
request information referable to the 
medical care received by the veteran 
following his discharge from service.  
This should include, but is not limited 
to, the name and address of the facility 
or health care provider where the veteran 
was treated for lung cancer in the early 
1970's.  

Based on the appellant's response, 
attempt to obtain all clinical records 
from all previously unidentified 
treatment sources.  The appellant also 
should be notified that she may submit 
competent evidence to support her claim.  
If the search efforts prove unsuccessful, 
documentation to that effect must be 
added to the claims file.  

2.  Then, after completion of any other 
indicated development, readjudicate the 
veteran's claim based on the entire 
evidentiary record.  If the determination 
of this claim remains less than fully 
favorable, the appellant and her 
representative must be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


